                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-019-RJC-DCK

 SUSAN K. CARPENTER,                                          )
                                                              )
                Plaintiff,                                    )
                                                              )
    v.                                                        )    ORDER
                                                              )
 NEXTLEVEL ASSOCIATION SOLUTIONS, INC.,                       )
 and WILLIAM DOUGLAS MANAGEMENT, INC.,                        )
                                                              )
                Defendants.                                   )
                                                              )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion For Plaintiff

To File A Consolidated Response To Defendants’ Motion To Dismiss With Increased Pages, And

Extension Of Time For Defendant’ Replies” (Document No. 23) filed March 8, 2021. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion For Plaintiff To File A

Consolidated Response To Defendants’ Motion To Dismiss With Increased Pages, And Extension

Of Time For Defendant’ Replies” (Document No. 23) is GRANTED. Plaintiff may file a

consolidated response to Defendants’ pending motions to dismiss (Document Nos. 13 and 15), not

to exceed thirty (30) pages, on or before March 10, 2021; Defendants shall file reply briefs in

support of their motions to dismiss on or before March 31, 2021.

         SO ORDERED.
                                      Signed: March 8, 2021




      Case 3:21-cv-00019-RJC-DCK Document 24 Filed 03/08/21 Page 1 of 1
